Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 1 of 61 PageID 292




     EXHIBIT "A"




                                                                     001
           City Case    8:20-cv-02005-TPB-AEP
                of Tampa, FL                                                                               Document 33-1 Filed 09/27/20 Page 2 of 61 PageID 293
           Violations Processing Center                                                                         Tracking Number                                         Florida Uniform Traffic
           PO Box 22091                                                                                     9207190112892526779630                                              Citation
           Tempe, AZ 85285-2091
           Customer Service # 1-866-224-2354


                                                                                                                                                                       NOTICE #: 3441800958665
PAYMENTS AND HEARING REQUESTS NOT ACCEPTED AT THIS ADDRESS                                                                                                             PIN: 7658
                                                                                                                                                                                View your video online at:
                                                                                                                                                                                www.ViolationInfo.com

               CARLOS  RAUL BELLO NOGUEDA                                                                                                                                Amount Due: $261.00
               *3441800958665*
               2900 DREW ST                                                                                                                                              Due Date:   04/10/2019
               CLEARWATER, FL 33776                                                                                                           ISSUE DATE: 03/11/2019      FINE AMOUNT: $261.00
                                                                                                                                              Location: SB S 50TH ST / S TAMIAMI TRAIL @ ADAMO DR
                                                                                                                                              Violation Date and Time: 12/3/2018 1:53:31PM
                                                                                                                                              Vehicle License Number: JEVP49 FL
 FLORIDA UNIFORM TRAFFIC CITATION                                                              AB8S6OE
                                                                                                                                              Important instructions to individuals charged with a non criminal traffic
COUNTY OF
                                                                o     (1) F.H.P.
                                                                                    n    (2) P.D.
                                                                                                       o       (3) S.O.
                                                                                                                              o   (4) OTHER   infraction. You have been issued a Uniform Traffic Citation for a violation of
HILLSBOROUGH                                                                                                                                  State Statute code 547-Red-Light Camera, Section, 316.075(1)(c)1 failure to
                                                                                                                                              stop at a red traffic signal pursuant to F.S. 316.0083 of the Florida State
CITY (IF APPLICABLE)                                            AGENCY NAME: City of Tampa, FL                                                Statutes. You are required to comply with one of the options listed below. If
TAMPA                                                                 AGENCY #: 50                                                            you fail to comply with one of the options by the date listed your driving
 IN THE COURT DESIGNATED BELOW THE UNDERSIGNED CERTIFIES THAT
                                                                                                                                              privilege may be suspended until you comply and you may incur additional
 HE/SHE HAS JUST AND REASONABLE GROUNDS TO BELIEVE AND DOES                                         SUMMONS                                   cost associated with non-compliance.
 BELIEVE THAT ON:
                                                                                                (VIOLATOR’S COPY)
       DAY OF WEEK              MONTH                           DAY                     YEAR
                                                                                                            1:53:31           o     A.M.
                                                                                                                                              DIRECTIONS TO RESOLVE THIS CITATION
        Monday                   Dec                             3                      2018                                  n     P.M.

NAME (PRINT)   FIRST                                            MIDDLE                              LAST
                                                                                                                                              OPTIONS: MARK ONLY ONE
               CARLOS                                           RAUL                                BELLO NOGUEDA
STREET                                                                 IF DIFFERENT THAN DRIVER'S LICENSE, "X" HERE                           o Option A: MAKE A PAYMENT
2900 DREW ST
                                                                                                                                                l PAYMENT BY MAIL $261.00 must be received by 04/10/2019 payable by
CITY                                                                                 STATE                 ZIP CODE                             check or money order directly to the Clerk of the Court. Sign and mail this
CLEARWATER                                                                           FL                    33776                                original Citation with your payment. Please keep a copy for your records.
TELEPHONE NUMBER               DATE OF   MO         DAY               YR             RACE                  SEX                    HGT           MAILING ADDRESS FOR THE CLERK OF COURT: Clerk of the Circuit
                               BIRTH
                                                                                                                                                Court, P.O. Box 3360, Tampa FL 33601-3360. DO NOT MAIL CASH.
                               Aug                    23              1982                                 M
                                                                                                                                                l PAYMENT IN PERSON $261.00 may be paid in person at Clerk of Circuit
DRIVER                         STATE     CLASS      CDL LICENSE               YR. LICENSE EXP.        COMMERCIAL VEHICLE
                                                                                                                                                Court Customer Service Center, George E. Edgecomb Courthouse,        800
LICENSE                                                                                                                                         Twiggs Street, Room 101, Tampa, FL 33602, or check the Clerk of Courts
NUMBER
          B452116823030          FL        E        YES        o NO o                                 YES o NO            n                     website for other locations on or before 04/10/2019. Include this original
                                                                                                                                                Citation with your payment. Please keep a copy for your records.
YR. VEHICLE      MAKE                     STYLE                        COLOR                          PLACARDED HAZARDOUS MATERIAL

 2010            NISS                     4D                           BLU                            YES   o NO o                              l PAYMENT ONLINE http://www.hillsclerk.com / or Call 813-276-8100
VEHICLE LICENSE NO.     TRAILER TAG NO.        STATE                 YEAR TAG EXPIRES                 ≥16 PASSENGERS
                                                                                                                                                24/7.
JEVP49                                         FL                    20190823                         YES   o NO o                            o Option B: REQUEST A HEARING To challenge this Citation, request a court
UPON A PUBLIC STREET OR HIGHWAY, OR OTHER LOCATION, NAMELY                                            MOTORCYCLE                              hearing prior to 04/10/2019. Sign and mail this original Citation to the Clerk of
SB S 50TH ST / S TAMIAMI TRAIL @ ADAMO DR                                                             YES   o NO o                            Circuit Court Customer Service Center, George E. Edgecomb Courthouse, 800
                                                                                                                                              Twiggs Street, Room 101, Tampa, FL 33602. Please keep a copy for your
                                                                                                      COMPANION CITATION NUMBER(S)
                                                                                                                                              records. If the official determines no infraction has been committed, no costs
                                                                                                                                              or penalties shall be imposed and any costs or penalties which have been paid
                                                  o o o o                                                                                     shall be returned in accordance with Florida Statute § 318.20. IF THIS BOX IS
FT_________________ MILES___________________      N        S    E      W      OF NODE _________________________
                                                                                                                                              NOT CHECKED, A HEARING WILL NOT BE SCHEDULED. THE COURT
DID UNLAWFULLY COMMIT THE FOLLOWING OFFENSE:                                                                                                  WILL SCHEDULE YOUR HEARING AND NOTIFY YOU OF THE DATE, TIME
VIOLATION OF STATE STATUTES §§ 316.075(1)(c)1 and 316.074(1) FAILURE TO STOP AT A RED TRAFFIC SIGNAL PURSUANT TO
F.S. § 316.0083
                                                                                                                                              AND LOCATION.

                                                                                                                                              o Option C: AFFIDAVIT If you are the registered owner of the vehicle, you
                                                                                                                                              are deemed responsible for the penalty unless, in compliance with Florida
                                                                                                                                              Statute § 316.0083(1)(d)(1)-(4), you establish by a notarized affidavit that a
                                                                                                                                              statutory exemption applies. Please visit and log into www.ViolationInfo.com
 SIGNATURE OF VIOLATOR                                                             DATE

 BRYAN ALOFS                                                                       955
 TROOPER/OFFICER NAME & RANK                                                       BADGE NUMBER



 SIGNATURE OF OFFICER                                                              ID NUMBER

  VIEW YOUR IMAGES AND VIDEO EVIDENCE OBTAINED FOR THIS CASE: The
  recorded images and video of your violation will be submitted as evidence
  for the disposition of this violation. You have the right to examine and
  observe your images and video online at www.ViolationInfo.com. You will
  need your Notice # and PIN printed on the top of this Citation inside the red
  box. If you do not have internet access, you have the right to examine and
  observe your video and images at the local library.




                                                                    3/10/2019 1:01:28 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
                                                                                                                                                                                                  002
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 3 of 61 PageID 294




      EXHIBIT "B"




                                                                     003
           ÿCase
                  !"#$ÿ
           %)!
                          %"&ÿ'!(ÿÿ%"&ÿ
                         8:20-cv-02005-TPB-AEP
                                                                                                                                                  K!(ÿL!ÿ1!ÿ
                                                                                               Document 33-1 Filed 09/27/20 Page 4 of 61 PageID 295
                                                                                                     1!p#ÿO" )!ÿ
           ÿÿ*!)#ÿ%))!
           ÿ*+ÿ',ÿ--./0
                                                                                                 _UYW_YWWUn_U{Uyn__{n                                   %
           ÿ1)2)3ÿ45ÿ67-678-./0
           ÿ%")!ÿ9)!:)ÿ;ÿ086<<8--=8->7=
                                                                                                                                              DEFCGHÿIÿ0J-06..=<>/<.
B|HDFdÿ|D}ÿgH|oCDÿoH¯HdFdÿDEFÿ|GGHBFH}ÿ|FÿFgCdÿ|}}oHdd                                                                                    BCDÿ</.-
                                                                                                                                                     0123ÿ5678ÿ9126ÿ6 12ÿÿ
                                                                                                                                                     
             %4MP+9ÿ M4LPÿ'NPP+ÿO+fLN@4                                                                                                         4"ÿ@")A TUVWXYY
             -¢£¤¥£¦§§¨©ª«©§¢
              /..ÿ@MNuÿ91                                                                                                                       @")ÿ@)A .<?0/?-.0/
             %PN4Mu41NM3ÿKPÿ>>JJ<                                                                                         99LNÿ@41NAÿY{^UY^UYW_ÿÿÿÿÿÿÿÿÿÿKONÿ4Q+LO1AÿTUVWXYY
                                                                                                                          PAÿDiÿio|D}EDÿFE~DÿGHDFHoÿ}oÿÿ~ÿio|D}EDÿim0}
                                                                                                                          ÿ@)ÿ(ÿ1)AÿWY^WW^UYWnÿÿÿkYkB
ÿÿÿ           ¬­®                                                                        )$)ÿP))ÿO" )!AÿH0By_ÿÿÿlm
                                                                                                                          2!ÿ!"ÿÿ(:("ÿ$!#)(ÿ$ÿÿÿ!ÿ!ÿ
GEDFÿEl
PP9'+M+Lf
                             v
                              Wwÿ
                                lXgX
                                   BXÿ  }Xÿ  vkwÿdXEXÿ  ÿvywÿEFgHoÿ
                                        v
                                        Uwÿ
                                          BX                                                                              !ÿ67ÿa 92ÿ\22 ÿ1[[72 ÿ ÿ 1c68ZÿF8cc1]ÿG116 ÿc68ÿ ÿ916 16 ÿ6cÿ
                                                                                                                          9)ÿ9")ÿ()ÿ7=J8M)(8P#$ÿ%)!3ÿ9)3ÿ>0<.J700ÿ"!)ÿÿ
                                                                                                                          2ÿÿÿ!)(ÿ!ÿ#ÿ2"!"ÿÿK9ÿ>0<..6>ÿÿ$)ÿK!(ÿ9)ÿ
GCFÿvClÿ|BBmCG|imHw                                 |HDGÿD|H   !"#$ÿ%"&ÿ'!(ÿÿ
                                                                    %"&ÿ%)!                                  9")Xÿ67ÿ 82ÿ82r7182 ÿ6ÿ]6Z`5ÿ31aÿ6 2ÿ6cÿa2ÿ6`16 [ÿ1[2 ÿ\263XÿCcÿ
LOO%+M*+M41N@                                           |HDGÿÿIk                                                      567ÿc1ÿ6ÿ]6Z`5ÿ31aÿ6 2ÿ6cÿa2ÿ6`16 [ÿ\5ÿa2ÿ 2ÿ1[2 ÿ5678ÿ 8191eÿ
CgH^
 DÿFgHÿGEoFÿ    }HdCD|FH}ÿiHmE~ÿHÿoED}dÿFEÿiHm
                                   FgHÿD}HodCDH}ÿCGHoFC lCHdÿFg|Fÿ                 dEDd                              `81912e2ÿZ 5ÿ\2ÿ[7[`2 2 ÿ7 1ÿ567ÿ]6Z`5ÿ ÿ567ÿZ 5ÿ1]78ÿ 116 ÿ
 iHmdgHÿg|dÿ  dFÿ|D}ÿoH|dED|im                    H0Hÿ|D}ÿ}EHdÿ                                                         ]6[ÿ[[6]12 ÿ31aÿ6 x]6Z`1 ]2ÿ
    CH0HÿFg|FÿED                                                             v0CEm|FEodÿGEBw
      }|ÿElÿ~HH
       1$"!(&
                                EDFg
                                 +
                                                    }|
                                                    ÿ00
                                                                       H|oÿ
                                                                      ÿ-.06           ÿJA>JA.>   ÿ|XX
                                                                                                 ÿBXX
                                                                                                                        @MN%1+O9ÿ1+ÿMN9+PNÿ19ÿ%141+O
D|HÿvBoCDFwÿÿÿÿlCodF                                 C}}mH                   m|dFÿ                                      +*1+O9AÿQ4MRÿ+OPSÿ+ON
              %4MP+9                                      M4LP                          'NPP+ÿO+fLN@4
dFoHHF                                         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿClÿ}CllHoHDFÿFg|Dÿ}oC0HodÿmCGHDdHhÿÿgHoHÿÿÿ      ÿ+2ÿ4AÿQ4RNÿ4ÿ*4SQNO1
-/..ÿ@MNuÿ91                                                                                                                    ÿ*4SQNO1ÿ'SÿQ4PÿTUVWXYYÿZ7[ÿ\2ÿ82]2192 ÿ\5ÿYV^W_^UYW_ÿ` 5\2ÿ\5ÿ
GCFÿ                                                                         dF|FH             CBÿGE}H                      ]a2]bÿ68ÿZ6 25ÿ6828ÿ 182]5ÿ6ÿa2ÿG28bÿ6cÿa2ÿG678Xÿd1e ÿ ÿZ 1ÿa1[ÿ
%PN4Mu41NM                                                                    KP                >>JJ<                         681e1 ÿG116 ÿ31aÿ5678ÿ` 5Z2 XÿB2 [2ÿb22`ÿ ÿ]6`5ÿc68ÿ5678ÿ82]68[Xÿ
FHmHBgEDHÿDiHo               }|FHÿElÿÿÿÿE
                               iCoFgÿ             }|ÿ       o               o|GH              dH                 gF       Q4POfÿ4@@MN99ÿK+Mÿ1Nÿ%PNMRÿ+Kÿ%+LM1Aÿg1[\6867eaÿG67 5ÿ
                                                                                                                              G28bÿ6cÿa2ÿG678hÿBEÿi6jÿkkVYhÿF Z` hÿlmÿkkVYWXÿ@+ÿO+1ÿQ4Pÿ%49
                               4"#                ÿ->        ÿ0/6-                              Q
                                                                                                                                ÿ*4SQNO1ÿOÿ*NM9+OÿTUVWXYYÿZ 5ÿ\2ÿ` 1ÿ1ÿ`28[6 ÿ ÿa2ÿG28bÿ6cÿa2ÿ
}oC 0Ho                         dF|FHÿ Gm|ddÿ G}mÿmCGHDdHÿ oXÿmCGHDdHÿHBX GEHoGC|mÿ0HgCGmHÿ                               G678hÿnYYÿHÿF31ee[ÿd822hÿo66ZÿWYWhÿF Z` hÿlmÿkkVYUhÿ68ÿ]a2]bÿa2ÿG28bÿ
mDiHo
  CGHDdH                                                                                                                      6cÿG678[ÿ32\[12ÿc68ÿ6a28ÿ6]16 [ÿ6 ÿ68ÿ\2c682ÿYV^W_^UYW_XÿC]7 2ÿa1[ÿ
           '=7-00<6->.>. KP                N SN9ÿÿO+ÿÿ                                    SN9ÿÿÿO+ÿÿÿ                     681e1 ÿG116 ÿ31aÿ5678ÿ̀ 5Z2 XÿB2 [2ÿb22`ÿÿ]6`5ÿc68ÿ5678ÿ82]68[X
oXÿÿ0HgCGmHÿ |H                        dFmH                GEmEo                       Bm|G|o}H}ÿg||o}Edÿ|FHoC|m         ÿ*4SQNO1ÿ+OPONÿ$)!pÿ?ÿ!ÿÿ60>8-J<860..ÿ-=?J
ÿ-.0.            O99                     =@                   'PL                          SN9ÿÿÿO+ÿÿÿ
0HgCGmHÿmCGHDdHÿDEX      Fo|CmHoÿF|ÿÿDEX dF|FH             H|oÿF|ÿHBCoHd               ÿ¡WVÿB|ddHDHod                   ÿ+2ÿ'AÿMNqLN91ÿ4ÿN4MOfÿF6ÿ]a 2 e2ÿa1[ÿG116 hÿ82r72[ÿ ÿ]678ÿ
N*=/                                         KP           -.0/.6->                        SN9ÿÿÿO+ÿÿÿ                 a2 81eÿ`8168ÿ6ÿYV^W_^UYW_Xÿd1e ÿ ÿZ 1ÿa1[ÿ681e1 ÿG116 ÿ6ÿa2ÿ
                                                                                                                          g1[\6867eaÿG67 5ÿG28bÿ6cÿa2ÿG678hÿBEÿi6jÿkkVYÿF Z` hÿlmÿkkVYWXÿB2 [2ÿ
BEDÿ|ÿBimCGÿdFoHHFÿEoÿgCg~|hÿEoÿEFgHoÿmEG|FCEDhÿD|Hm                                 EFEoGGmH                     b22`ÿ ÿ]6`5ÿc68ÿ5678ÿ82]68[XÿÿCcÿa2ÿ6cc1]1ÿ 228Z12[ÿ 6ÿ1c8]16 ÿa [ÿ\22 ÿ
O'ÿ'M4O@+Oÿ1+uOÿ%NO1NMÿ@Mÿÿuÿ'M4O@+Oÿ'P@                                                  SN9ÿÿÿO+ÿÿÿ                 ]6ZZ12 hÿ 6ÿ]6[[ÿ68ÿ`2 12[ÿ[a ÿ\2ÿ1Z`6[2 ÿ ÿ 5ÿ]6[[ÿ68ÿ`2 12[ÿ
                                                                                           GEB|DCEDÿGCF|FCEDÿDiHovdw   3a1]aÿa 92ÿ\22 ÿ` 1ÿ[a ÿ\2ÿ82782 ÿ1ÿ ]]68 ]2ÿ31aÿl681 ÿd72ÿsÿ
                                                                                                                          kWnXUYXÿKÿ19ÿ'+tÿ9ÿO+1ÿ%N%RN@3ÿ4ÿN4MOfÿuPPÿO+1ÿ'Nÿ
                                                                                                                          9%N@LPN@ÿ1Nÿ%+LM1ÿuPPÿ9%N@LPNÿS+LMÿN4MOfÿ4O@ÿO+1KSÿ
lFÿCmHdÿÿÿÿÿÿ Dÿÿÿÿÿ
                                                          ÿdÿÿÿÿÿÿ
                                                                  Hÿÿÿÿÿÿ
                                                                         ~ÿÿÿÿÿÿÿÿElÿDE}Hÿ       S+Lÿ+Kÿ1Nÿ@41N3ÿ1QNÿ4O@ÿP+%41+O
}C}ÿ Dm  |~lm   mÿGEC Fÿ
                            FgHÿ
                               lEm  mE~C DÿEllHDdH                                                                         ÿ+2ÿ%Aÿ4KK@41ÿCcÿ567ÿ 82ÿa2ÿ82e1[282 ÿ63 28ÿ6cÿa2ÿ92a1]2hÿ567ÿ
0CEmÿs|FC
lXdX   ÿkWEDÿ
          VXYYElÿ
               nkÿdF|FHÿdF|FFHdÿssÿkWVXY{vWwv]wWÿ ÿkWVXYyvWwÿl|CmoHÿFEÿdFEBÿ|Fÿ|ÿoH}ÿFo|llCGÿdCD|mÿBod|DFÿFEÿÿ       82ÿ 22Z2 ÿ82[`6 [1\2ÿc68ÿa2ÿ`2 5ÿ7 2[[hÿ1ÿ]6Z`1 ]2ÿ31aÿl681 ÿ
                                                                                                                          d72ÿsÿkWVXYYnkvWwvwvWwxvywhÿ567ÿ2[\1[aÿ\5ÿ ÿ 681z2 ÿ cc1 91ÿa ÿ ÿ
                                                                                                                          [7685ÿ2j2Z`16 ÿ ``12[XÿB2 [2ÿ91[1ÿ ÿ6eÿ16ÿÿ
                                                                                                                          6ÿ6\1ÿ ÿcc1 91X
 dCD|FoHÿElÿ0CEm|FEoÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ}|FH
 }HBXÿHDDHFgÿ|CDd                                           YkVU
 FoEEBHo^EllCGHoÿD|Hÿÿo|D                                   i|}HÿDiHo

 dCD|FoHÿElÿEllCGHoÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ C}ÿDiHo
 NuÿS+LMÿQ4fN9ÿ4O@ÿ@N+ÿN@NO%Nÿ+'14ON@ÿK+Mÿ19ÿ%49NAÿ1$)ÿ
 !)!()(ÿ#)ÿ(ÿ:()ÿÿ&"!ÿ:ÿÿ )ÿ" )(ÿÿ):())ÿ
 !ÿ$)ÿ(2ÿÿ$ÿ:ÿS"ÿ$:)ÿ$)ÿ!#$ÿÿ),)ÿ(ÿ
  )!:)ÿ&"!ÿ#)ÿ(ÿ:()ÿ)ÿÿÿS"ÿÿ
 ))(ÿ&"!ÿO)ÿ;ÿ(ÿ*Oÿ2!)(ÿÿ$)ÿ2ÿÿ$ÿ%ÿ()ÿ$)ÿ!)(ÿ
  ,ÿÿ&"ÿ(ÿÿ$:)ÿ)!)ÿ)3ÿ&"ÿ$:)ÿ$)ÿ!#$ÿÿ),)ÿ(ÿ
  )!:)ÿ&"!ÿ:()ÿ(ÿ#)ÿÿ$)ÿÿ!!&




                                                            °±²³±²³´µÿ́·³´·³²ÿ̧¹ÿº»¼½¾¿ÀÁÂ½Ã»»ÄÿÅÂ»¼Æ·ÿÇÂ»»ÈÉÀ¿ÀÊËÌÿÍÀÊÁ¾Ä±́Î¾ÌÿÏÊÆÂ½Â004
                                                                                                                                      Ã»ÿÍÂ¿½ÊÂ¾ÿÐÃË¼ÿ́
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 5 of 61 PageID 296




     EXHIBIT "C"




                                                                     005
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 6 of 61 PageID 297




                                                                     006
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 7 of 61 PageID 298




                                                                     007
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 8 of 61 PageID 299




   EXHIBIT "D"




                                                                     008
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 9 of 61 PageID 300




                                                                     009
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 10 of 61 PageID 301




                                                                      010
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 11 of 61 PageID 302




       EXHIBIT "E"




                                                                      011
012321403Case 8:20-cv-02005-TPB-AEP               567899 ÿ33-1
                                               Document   7ÿ8Filed
                                                                    6ÿ09/27/20
                                                                             68ÿ 8ÿ8Page
                                                                                           12 of 61 PageID 303
                                       ,-./0012ÿ456.78ÿ9:/;-<<=2ÿ><<-?/
                                           96@A/?7ÿ4:1;B/ÿC/D5;7
  EFGÿIJKJÿLMÿKFNOÿONKGÿPQLRNIGOÿJQQGOKÿJMIÿSLLTNMUÿNMVLQWJKNLMÿJMIÿOFLXYIÿMLKÿSGÿQGYNGIÿXPLMÿKLÿIGKGQWNMGÿJM
  NMINRNIXJYZOÿJ[KXJYÿ[QNWNMJYÿQG[LQI\ÿÿEFNOÿIJKJÿWJ]ÿMLKÿQGVYG[Kÿ[FJQUNMUÿIG[NONLMOÿWJIGÿS]ÿKFGÿ^KJKGÿ_KKLQMG]ZO
  `VVN[GÿLQÿKFGÿLXK[LWGÿLVÿ[QNWNMJYÿKQNJYO\ÿÿ_MÿJ[aXNKKJYÿLQÿINOWNOOJYÿLVÿJÿ[QNWNMJYÿ[FJQUGÿILGOÿMLKÿMG[GOOJQNY]
  MGUJKGÿKFGÿRJYNINK]ÿLVÿJMÿJQQGOK\ÿÿELÿLSKJNMÿKFGÿVNMJYÿINOPLONKNLMÿLVÿJM]ÿ[QNWNMJYÿ[FJQUGObÿ[LMKJ[KÿKFGÿcYGQTÿLVÿKFG
  cLXQKZOÿ`VVN[G\



  dJWG                           eL[TGKÿdL\ fLLTNMUÿeJKG              _QQGOKNMUÿ_UGM[]
  ghii>ÿj>klhmnoÿ4nCi>9ÿCnliÿ pqrrstrÿ ppurvurwpvÿprxrwxyzÿ,{ÿ kli|,>C}ÿ,>i~4hÿ
  _IIQGOO                                   cNK]                      ^KJKG          NPÿcLIG
  swpÿpr}ÿnhÿ9>ÿ                         kli|,>C}ÿÿ                |iÿ            yyswsÿ
  J[G                           ^G        e`f                        YJ[GÿLVÿfNQKF _QQGOKÿ_UG
  ~9,nj~4ÿ                      {nihÿ quryupvqrÿ                     {{ÿ            ysÿ
  ]GO                           JNQ       cLWPYGNLM                GNUFK         GNUFK
  gC>ÿ                           gijÿ       {hmÿ                      ppÿ           psÿ
  ÿ
  ^[JQObÿJQTOÿÿEJKKLLO
  ÿ
  ÿ
  cGYYÿL[JKNLM^KJKXO      QLÿGYGJOGÿeJKG cLWWNOOJQ]ÿfJYJM[G ^ d          fLLTNMUÿE]PG
  mrrrrggpwwpÿ      j>jh              rvqq            ypwszvtsÿ {~9mh{hnj>Cÿ
  ÿ
  _YNJOGO
  ÿ
                                           4:1;B/2ÿ
  4:1;B/ÿj6@/;xÿÿ         
  nB/.?8ÿC/D5;7ÿj6@/;xÿÿ  
  ><</.2/ÿm/2?;-D7-5.xÿÿ   E_ÿe^ÿd`e
  971767/xÿÿ               \f
  456;7ÿ412/ÿj6@/;xÿÿ     _c ¡¢£ÿ
  g5.¤ÿn22/22/¤xÿÿ         ¥\
  g5.¤ÿn56.7ÿm6/xÿÿ       ¥\
  4:1;B/ÿ971762xÿÿ         __EdÿE_
  n;;/27ÿ}8D/xÿÿ           E_cÿ£ÿE_
  >g}9xÿÿ                  ¦
  ÿ
                                                ÿNMGYYJOÿcLXMK]ÿ^FGQNVVZOÿ`VVN[G




228 2!7 8"#672$889 %&6'(0)11*+1                                           012             020
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 13 of 61 PageID 304




      EXHIBIT "F"




                                                                      013
       Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 14 of 61 PageID 305
                                 Inmate Charge Summary
                                          PINELLAS COUNTY SHERIFF'S OFFICE                                                              02/21/2020 15:41


  Docket No.      SPN                Inmate Name             Housing Location        Security Level     SRA             Projected Release Date:
   1822742     310765947 BELLO NOGUEDA,CARLOS RA                                  Minimum Misd          MH37                Actual:
                                                                                                                       Scheduled:
                                                                                                                        Amt. Due: $0.00


Charges:

   Statute            Statute Description           Degree       Chrg Type      UCR Code Chrg Status                Case No.           Disposition

843.15(1)(B)/MAILURE TO APPEAR (MISDEMEANO             1            M             5015            BOND             AC7QEYE-1
Sent Start 00/00/0000 00:00   Sent Date   00/00/0000 00:00   Replace    Years    0      0     Months    0      0    Days    0   0     Hours   0      0
Admit Date 11/29/2019 12:20 Activate Dt 11/29/2019 12:24 Classify Value:                Time in Jail: 11 Day(s) and 8 Hour(s)
Concurrent     Gain     0     Good    0       Weekender       RTS Bond $513.00              Fine $.00          Purge $.00             Bond Grp
Charge Cmts:
Sentence Cmts:     AC7QEYE-1 sucessfully added.




                                                                                                                                      014     Page 1 of 1
                      Jail Inmate Management System
            Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 15 of 61 PageID 306
        Movement History - 1822742 BELLO NOGUEDA,CARLOS RAUL
                                              November 29 2019
Unscheduled Event HOUS-UNSCH occurred at 11/29/2019 12:21 - 11/29/2019 12:21
   Checked out of I on the way to CSOD-INTAK-REC-01-008 at 11/29/2019 12:21
   Completed event at 11/29/2019 12:21
Unscheduled Event HOUS-UNSCH occurred at 11/29/2019 13:02 - 11/29/2019 13:02
   Checked out of CSOD-INTAK-REC-01-008 on the way to CSOD-INTAK-PRO-01--50 at 11/29/2019 13:02
   Completed event at 11/29/2019 13:02
Event HOUS-CSO-CE (9762837) scheduled at 11/29/2019 14:30 - 15:30 occurred at 11/29/2019 14:45 - 11/29/2019 14:50
   Checked out of CSOD-INTAK-PRO-01-003 on the way to CSOD-PRE-HOUSE-01-1 at 11/29/2019 14:45
   Checked into CSOD-PRE-HOUSE-01-1 at 11/29/2019 14:46
   Checked out of CSOD-PRE-HOUSE-01-1 on the way to CEN-2C1-UN01-U3-002 at 11/29/2019 14:46
   Completed event at 11/29/2019 14:50

                                              November 30 2019
Event CCJC-R101 (9763325) scheduled at 11/30/2019 8:30 - 11:30 occurred at 11/30/2019 8:14 - 11/30/2019 10:07
   Checked out of CEN-2C1-UN01-U3-002 on the way to CJC-MISDEMEANOR ADVISORY at 11/30/2019 8:14
   Completed event at 11/30/2019 10:07

                                              December 02 2019
Event HOUS-SCHED (9764874) scheduled at 12/02/2019 2:30 - 3:30 occurred at 12/02/2019 2:23 - 12/02/2019 2:44
   Checked out of CEN-2C1-UN01-U3-002 on the way to CEN-6C1-UN01-L7-001 at 12/02/2019 2:23
   Completed event at 12/02/2019 2:44
Event PREA-CPREA1 (9052047) scheduled at 12/02/2019 14:30 - 15:30 occurred at 12/02/2019 14:33 - 12/02/2019 15:05
   Checked out of CEN-6C1-UN01-L7-001 on the way to CD 6TH FL MPR at 12/02/2019 14:33
   Completed event at 12/02/2019 15:05

                                              December 04 2019
Event MED-6CHP (9767797) scheduled at 12/04/2019 15:00 - 15:15 occurred at 12/04/2019 15:25 - 12/04/2019 16:02
   Checked out of CEN-6C1-UN01-L7-001 on the way to CD 6TH FLR NURSES ST at 12/04/2019 15:25
   Completed event at 12/04/2019 16:02

                                              December 06 2019
Event MED-NUR 2C (9769800) scheduled at 12/06/2019 9:45 - 10:00 occurred at 12/06/2019 9:50 - 12/06/2019 10:39
   Checked out of CEN-6C1-UN01-L7-001 on the way to CEN DIV. 2ND FLR at 12/06/2019 9:50
   Completed event at 12/06/2019 10:39
Event HOUS-CEN-HD (9775193) scheduled at 12/06/2019 10:30 - 11:30 occurred at 12/06/2019 10:47 - 12/06/2019 11:12
   Checked out of CEN-6C1-UN01-L7-001 on the way to CSOD-PRE-HOUSE-01-4 at 12/06/2019 10:47
   Checked into CSOD-PRE-HOUSE-01-4 at 12/06/2019 10:55
   Checked out of CSOD-PRE-HOUSE-01-4 on the way to HD-CLIN-CL_WT-01-91 at 12/06/2019 10:55
   Checked into HD-CLIN-CL_WT-01-91 at 12/06/2019 10:59
   Checked out of HD-CLIN-CL_WT-01-91 on the way to HD-2H2-2H2B-B1-001 at 12/06/2019 10:59
   Completed event at 12/06/2019 11:12

                                              December 09 2019
Event HOUS-SCHED (9778647) scheduled at 12/09/2019 18:00 - 19:00 occurred at 12/09/2019 17:58 - 12/09/2019 18:02
   Checked out of HD-2H2-2H2B-B1-001 on the way to HD-3H4-3H4A-A-006 at 12/09/2019 17:58
   Completed event at 12/09/2019 18:02

                                              December 10 2019
Event VIS-REG (9778510)     scheduled at 12/10/2019 11:30 - 12:10 occurred at 12/10/2019 11:38 - 12/10/2019 12:15
   Checked out of HD-3H4-3H4A-A-006 on the way to HD-3H4-A at 12/10/2019 11:38
   Completed event at 12/10/2019 12:15
Event In Process REL-HDREL (9779906) scheduled at 12/10/2019 17:55 - 18:55 occurred at 12/10/2019 19:11 - 12/10/2019 19:52
   Checked out of HD-3H4-3H4A-A-006 on the way to HD-CLIN-HOLD1-01-1 at 12/10/2019 19:11
   Checked into HD-CLIN-HOLD1-01-1 at 12/10/2019 19:13                                                   015
Checked out of HD-CLIN-HOLD1-01-1 on the way to CSOD-PRE-HOUSE-01-8 at 12/10/2019 19:43
Checked into
         CaseCSOD-PRE-HOUSE-01-8   at 12/10/2019
                8:20-cv-02005-TPB-AEP            19:52 33-1 Filed 09/27/20 Page 16
                                             Document                                     of 61 PageID 307




                                                                                               016
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 17 of 61 PageID 308




                                                                      017
        Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 18 of 61 PageID 309
                                                                      February 21, 2020 15:42
                             Jail Inmate Management System
             Incompatible with - 1822742 BELLO NOGUEDA,CARLOS RAUL
Docket No.    SPN        Last Name      First Name   Housing Location




                                                            Total:      0
                                                                                 018
        Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 19 of 61 PageID 310
                                                                      February 21, 2020 15:43
                             Jail Inmate Management System
               Housing History - 1822742 BELLO NOGUEDA,CARLOS RAUL

      Housing              Arrival        Departure             House Change Reason                    Status
CSOD-INTAK-REC-01-008 11/29/2019 12:21 11/29/2019 13:02 Inmate Record Creation                     Accepted
CSOD-INTAK-PRO-01-003 11/29/2019 13:02 11/29/2019 14:50                                            Unscheduled
CEN-2C1-UN01-U3-002    11/29/2019 14:50 12/02/2019 02:44 Misdemeanor- House in Male Holding.        Scheduled
                                                         se8712
CEN-6C1-UN01-L7-001    12/02/2019 02:44 12/06/2019 11:12 Minimum Custody Misd. SVP - Potential      Scheduled
                                                         Victim. Veteran - no space in 2C2. ap7541
HD-2H2-2H2B-B1-001     12/06/2019 11:12 12/09/2019 18:02 Close Observation. Minimum                 Scheduled
                                                         Misdemeanor Custody, SVP Potential
                                                         Victim, Veteran - notified Dep Corkum 5891
HD-3H4-3H4A-A-006      12/09/2019 18:02 00/00/0000 00:00 Cleared Close Observation & Placed on      Scheduled
                                                         Psych Observation (MHTU) Approved by
                                                         Supervisor Holler, Minimum Misd. Custody
                                                         SVP Potential Victim Veteran rg9825




                                                                                                                 019
           Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 20 of 61 PageID 311
                                   Contact Log Report
Code:                    CIS No:       1822742 Location:           From: 00/00/0000 00:00 To: 00/00/0000 00:00 User ID:

                                                                                                                          Special
   Code                              Description                   CIS No.     Inmate Name         Date       User ID     Housing
 Infor Disc   INFORMAL DISCIPLINE- WHILE NURSE HILERY WAS IN THE   1822742 RLOS BELLO NOGUE12/02/19 15:54 cmoses
              POD FOR DIABETIC CHECKS, BELLO BECAME EXTREMELY
              IRATE YELLING THAT HE NEEDS HIS MEDICATION. NURSE
              HILERY INSTRUCTED HIM TO SIGN UP FOR NURSE SICK
              CALL AS I DID BEFORE SHE ARRIVED. BELLO WAS
              VERBALLY COUNSELED AND PROGRESSIVE DISCIPLINE
              SHOULD FOLLOW ON FUTURE OCCURENCES.
 Infor Disc   INFORMAL DISCIPLINE- CAUGHT IN THE LOWER TIER        1822742 RLOS BELLO NOGUE12/03/19 10:45 aberje
              BATHROOM APPLYING COLORED PENCIL TO HIS
              EYEBROWS AND TO HIS FACE AS MAKEUP. VERBALLY
              COUNSELED THAT THIS IS NOT ALLOWED AND WILL NOT
              BE TOLERATED
   Meal       Received a Meal                                      1822742 RLOS BELLO NOGUE12/05/19 11:27 adiaz
 Supervisor   Supervisor Check                                     1822742 RLOS BELLO NOGUE12/05/19 14:54 adiaz
Per Ck Cmp    PERIODIC CHECK COMPLETED AND TERMINATED BY -         1822742 RLOS BELLO NOGUE12/06/19 10:37 scoxjr
              PLACED ON CLOSE OBSERVATION STATUS PER LCSW
              DIXON.
   Meal       RECEIVED A LUNCH MEAL                                1822742 RLOS BELLO NOGUE12/06/19 11:19 dhughes
   Meal       RECEIVED A MEAL-DINNER                               1822742 RLOS BELLO NOGUE12/06/19 16:26 dhughes
 Supervisor   Supervisor Check                                     1822742 RLOS BELLO NOGUE12/06/19 18:40 mstowell
  REVIEW      Reviewed Contact Log                                 1822742 RLOS BELLO NOGUE12/06/19 18:41 mstowell
  DayTime     Dayroom Time                                         1822742 RLOS BELLO NOGUE12/06/19 22:30 twillis
   Meal       Received a Meal                                      1822742 RLOS BELLO NOGUE12/07/19 04:01 twillis
   Meal       Received a Meal                                      1822742 RLOS BELLO NOGUE12/07/19 10:43 nsweeney
   Meal       RECEIVED A MEAL - LUNCH                              1822742 RLOS BELLO NOGUE12/07/19 11:16 nsweeney
 Supervisor   Supervisor Check                                     1822742 RLOS BELLO NOGUE12/07/19 14:38 rcampbell
   Meal       RECEIVED A MEAL - DINNER                             1822742 RLOS BELLO NOGUE12/07/19 16:18 nsweeney
   Other      ZONE INSPECTIONS CONDUCTED IN CELL WITH CPL. SMITH   1822742 RLOS BELLO NOGUE12/07/19 19:32 jlopezii
              AND DEP.'S SIDERIS AND APPEL. DA7930
   Meal       Received a Meal                                      1822742 RLOS BELLO NOGUE12/08/19 03:45 jlopezii
   Meal       RECEIVED A MEAL.                                     1822742 RLOS BELLO NOGUE12/08/19 04:06 jlopezii
 Supervisor   Supervisor Check                                     1822742 RLOS BELLO NOGUE12/08/19 15:17 rcampbell
   Meal       Received a Meal                                      1822742 RLOS BELLO NOGUE12/08/19 15:42 mjsmith
   Meal       RECEIVED A MEAL DINNER                               1822742 RLOS BELLO NOGUE12/08/19 15:44 mjsmith
   Other      ZONE INSPECTIONS WERE CONDUCTED AND COMPLETED        1822742 RLOS BELLO NOGUE12/08/19 19:33 jlopezii
              IN EACH CELL BY CPL. SMITH AND DEP.'S LOPEZ AND
              SIDERIS. DA7930
   Meal       RECEIVED A MEAL. DA7930                              1822742 RLOS BELLO NOGUE12/09/19 04:23 jlopezii
   Other      LMHC MATHEW VISITING CELL SIDE                       1822742 RLOS BELLO NOGUE12/09/19 14:51 tcassidy
 CellClean    CLEANED CELL TODAY DURING ZONES.                     1822742 RLOS BELLO NOGUE12/09/19 15:33 chole
   Meal       RECEIVED A MEAL - DINNER TRAY                        1822742 RLOS BELLO NOGUE12/09/19 15:40 tcassidy
   Meal       RECEIVED A MEAL - LUNCH TRAY                         1822742 RLOS BELLO NOGUE12/09/19 17:30 tcassidy
  REVIEW      REVIEWED CONTACT LOG.CH6921                          1822742 RLOS BELLO NOGUE12/09/19 17:37 chole
   Meal       Received a Meal                                      1822742 RLOS BELLO NOGUE12/10/19 04:19 cmari
 Supervisor   Supervisor Check                                     1822742 RLOS BELLO NOGUE12/10/19 05:37 rdaniels




                                                                                                            020
          Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 21 of 61 PageID 312
                                                                        February 21, 2020 15:43
                                 Jail Inmate Management System
                        Demographics - 1822742 BELLO NOGUEDA, CARLOS

   Docket No.:      1822742                        SPN :     310765947              SSN:                                Date Admitted:       11/29/2019 12:20
  Last Name: BELLO NOGUEDA                              First Name: CARLOS                                  Middle Name: RAUL                     Suffix:
     Address: TRANSIENT                                            City: GULFPORT                           State: FL             Zip Code: 33707-0000
       ID Type: Driver license      ID Number: B452116823030                          ID State: FL         PIN: 18227423358             Phone: (727) 342-3147

 Booking Type: Misdemeanor                          Education: Diploma                                     Arrest Type: Traffic - FTA
   Incident No: 0                                Marital Status: Single                                  Arrest Officer: JANOVICH                     02490251
       OBTS No: 0                                  Occupation: Nurse                                    Arrest Agency: Gulfport
             SID: 98109889                           Language: English                                Arrest Date/Time: 11/29/2019 11:07
          SO ID: 520000651167                         Religion: None                                 Location of Arrest:

 Sex: Male                  Current Age:    37                            Height:    511               Eye: Brown                 FBI No:
Race: Hispanic             Age at Arrest:   37                         Weight:       175               Hair: Blond                INS No:
DOB:      08/23/1982     POB: MEXICO                         POB: MM           SPOT:        Complexion: MED                       FDCN:
Consulate: Yes         Citizenship: OT                             Acct. Class: GENERAL PO              DNA:

Comments: NCIC/FCIC 1229 WA/VIPAR




                                                                                                                                          021
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 22 of 61 PageID 313
                                                              February 21, 2020 15:43
                    Jail Inmate Management System
            Aliases - 1822742 BELLO NOGUEDA, CARLOS




                                                                         022
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 23 of 61 PageID 314
                                                              February 21, 2020 15:44
                   Jail Inmate Management System
   Scars, Marks and Tattoos - 1822742 BELLO NOGUEDA, CARLOS

  Category:              Type:                       Description:




                                                                         023
   Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 24 of 61 PageID 315
                                                                 February 21, 2020 15:44
                             Jail Inmate Management System
                     Contacts - 1822742 BELLO NOGUEDA, CARLOS
LOCAL ADDRESS
                                                                         Phone: ( )   -
              Address:                     City:            State:         Zip:   -

NEXT OF KIN                Relationship:
                  Last:                    First:          Middle:       Phone: ( )   -
              Address:                     City:            State:         Zip:   -

EMERGENCY CONTACT          Relationship:
                  Last: NONE               First:          Middle:       Phone: ( )   -
              Address:                     City:            State:         Zip:   -

ATTORNEY                   Relationship:
                  Last:                    First:          Middle:       Phone: ( )   -
              Address:                     City:            State:         Zip:   -

EMPLOYER                   Relationship:            Yrs. Employed:   0     Mnths. Employed:   0
                  Last:                    First:          Middle:       Phone: ( )   -
              Address:                     City:            State:         Zip:   -

PHYSICIAN                  Relationship:
                  Last:                    First:          Middle:       Phone: ( )   -
              Address:                     City:            State:         Zip:   -

OTHERS                     Relationship:
                  Last:                    First:          Middle:       Phone: ( )   -
              Address:                     City:            State:         Zip:   -




                                                                                  024
         Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 25 of 61 PageID 316
                                                                       February 21, 2020 15:44
                                    Jail Inmate Management System
                        Classification - 1822742 BELLO NOGUEDA, CARLOS

   Classification Reason      Custody Score        Lower Bunk Required         Acct. Class:           Reclassification Date
Scheduled Reclassification                                                 GENERAL POPULAT                 05/21/2020

      Security Level                Housing Type
Minimum Misd                  Medical

                  Special Considerations                                 Reason for Current Housing Assignment
30 day Reassessment: 1-1-20




                                                                                                                 025
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 26 of 61 PageID 317
                                                              February 21, 2020 15:44
                     Jail Inmate Management System
       Release Information - 1822742 BELLO NOGUEDA, CARLOS
 Released Date: 12/10/19 20:20               Release Reason: Cash Bond


Release Auth By: MSC9670                   Release To Agency:


    Comments: CB # 422687




                                                                         026
         Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 27 of 61 PageID 318
                                  PINELLAS COUNTY SHERIFF'S OFFICE
Case Note Details for 1822742-BELLO NOGUEDA,CARLOS :                                                     2/21/2020
      Note Id: 1833866
  Entry Type: Class Notes              Housing Location: CSOD-INTAK               PRO          User ID: semanuels
Contact Date:                                 Entry Date: 11/29/2019 14:38               Last Update: 11/29/2019 14:38

Misdemeanor- House in Male Holding. se8712


      Note Id: 1834408
  Entry Type: Class Notes              Housing Location:        CEN-2C1           UN01         User ID: apaolillo
Contact Date:                                 Entry Date: 12/02/2019 02:13               Last Update: 12/02/2019 02:13

Minimum Custody Misd. SVP - Potential Victim. Veteran - no space in 2C2. ap7541


      Note Id: 1834598
  Entry Type: PREA Education           Housing Location:        CEN-6C1           UN01         User ID: showell
Contact Date:                                 Entry Date: 12/02/2019 15:33               Last Update: 12/02/2019 15:33

12-2-19 PREA Education Recieved              sh59283


      Note Id: 1836100
  Entry Type: Class Notes              Housing Location:        CEN-6C1           UN01         User ID: cwidua
Contact Date:                                 Entry Date: 12/06/2019 10:43               Last Update: 12/06/2019 10:43

Close Observation. Minimum Misdemeanor Custody, SVP Potential Victim, Veteran - notified Dep Corkum 5891 -cw9431


      Note Id: 1837071
  Entry Type: Class Notes              Housing Location:         HD-2H2           2H2B         User ID: rgreen
Contact Date:                                 Entry Date: 12/09/2019 17:57               Last Update: 12/09/2019 17:57

Cleared Close Observation & Placed on Psych Observation (MHTU) Approved by Supervisor Holler, Minimum Misd. Custody SVP
Potential Victim Veteran rg9825




Page 1 of 1
                                                                                                                          027
              Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 28 of 61 PageID 319
                                      PROPERTY RECORD RECEIPT
                                             PINELLAS COUNTY SHERIFF'S OFFICE
                                                                                                                                             Consolidated
       Docket No.          SPN                  Inmate Name                    Housing Location         Security Level RSA
       1822742           310765947    BELLO NOGUEDA, CARLOS RA                                          Minimum Misd HM37                    Form 1 of 1


Received By: akass          Location: CSOD          Property Roo              Container: V142           P           Date: 12/10/2019 20:00
Item                             Description                                       Item                          Description
       Belt                                                                        1      Bulk Bag(s)
 1     Cell Phone                                                                         Glasses




                                         RELEASED
       Hair Tie / Clip                                                                    Hat / Cap
       Key(s)                                                                             Lighter
       Medical Items                                                                      Medication Bag
       Misc. Items                                                                        Purse
 1     Wallet                    pfc invt 6491 verf 5891                           1      X - Other 1            pfc invt 6491 verf 5891
       X - Other 2               bulk from intake                                  1      X - Other 3            bulk from intake

                                                                   Yellow White
Jewelry                    Description                              Color Color Ston
       Bracelet 1
       Bracelet 2
 1     Earring 1
       Earring 2
       Necklace 1
       Necklace 2
       Piercing 1
       Piercing 2
       Ring 1
       Ring 2
       Watch
       X - Other Jewelry

Comments: blk purse, blond hair, blk boots, blk cardagan, nude wire bra, dress




 Property Receipt
 This receiving officer hereby certifies that the above listing accurately represents property received from
 prisoner/inmate.
 Receiving Officer____________________________Badge #________Arresting Officer____________________________Badge #________

 2nd Officer if prisoner/inmate refuses or unable to sign_________________________________Badge #________
 Prisoner acknowledges that any personal property and/or clothing stored for more than 30 days from release or
 discharge will be disposed without court order as agreed to by the prisoner.
 Prisoner_________________________________________I.D. #________________                                PIN: 18227423358

Property Release
This is to certify that all items listed above have been released or have been stored for more than 30 days from
discharge date and have been disposed of as authorized upon property receipt.
Release Reason:_________________________________Release Date:__________________Release Officer_____________Badge #_____

Prisoner/Person Receiving____________________________Date____________ Officer__________________________Badge #__________

Recipient:________________________________________Relation__________________________Phone Number______________________
Address___________________________________________City_______________State__________Zip Code__________




                                                                                                                                       028
                                                               Page 1 of 2
         Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 29 of 61 PageID 320
                                 PROPERTY RECORD RECEIPT
                                       PINELLAS COUNTY SHERIFF'S OFFICE
                                                                                                                       Consolidated
    Docket No.         SPN                Inmate Name                Housing Location    Security Level RSA
     1822742         310765947   BELLO NOGUEDA, CARLOS RA                                Minimum Misd HM37                 Form 1 of 1

Comments: PFC - 1 pr uw, colored pencils, coffee, misc papers




Inmate's Signature                                                                       Date: 12/10/2019 20:01




 Property Receipt
 This receiving officer hereby certifies that the above listing accurately represents property received from
 prisoner/inmate.
Receiving Officer____________________________Badge #________Arresting Officer____________________________Badge #________

2nd Officer if prisoner/inmate refuses or unable to sign_________________________________Badge #________
Prisoner acknowledges that any personal property and/or clothing stored for more than 30 days from release or
discharge will be disposed without court order as agreed to by the prisoner.
Prisoner_________________________________________I.D. #________________                  PIN: 18227423358

Property Release
This is to certify that all items listed above have been released or have been stored for more than 30 days from
discharge date and have been disposed of as authorized upon property receipt.
Release Reason:_________________________________Release Date:__________________Release Officer_____________Badge #_____

Prisoner/Person Receiving____________________________Date____________ Officer__________________________Badge #__________

Recipient:________________________________________Relation__________________________Phone Number______________________
Address___________________________________________City_______________State__________Zip Code__________




                                                                                                                  029
                                                      Page 2 of 2
      Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 30 of 61 PageID 321




                                                                              Event ID Description




                                                                                                     Attorney Visits
                                                                              Event Time
                                                                              Check in
                                                                              Visitor
 1




                                                                                                        2/21/2020
030




                                                                              Attend
                                                                         Page 1 of 1
 Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 31 of 61 PageID 322




INMATE VISITATION QUERY

Docket Inquiry:        Docket #:
                       1822742

Visitor Name:           Last Name:              First Name:                 Visitor ID:




Inmate Name:            Last Name:              First Name:
                                                                          Submit          Clear

Click the Clear button then re-search your query
                      STATUS: P = PENDING, C = CANCELED, Y = COMPLETED, E = EXCUSED, U = UNEXCUSED




A network-related or instance-specific error occurred while establishing a connection to SQL Server. The server was not found or was not accessible.
Verify that the instance name is correct and that SQL Server is configured to allow remote connections. (provider: Named Pipes Provider, error: 40 -
Could not open a connection to SQL Server)


1

                                                                                                                   ID
     Visit Time         Docket #               Inmate              Visitor Name         Address      City/State            ID Number       Phone   Status
                                                                                                                  Type

12/10/2019 11:30:00                   BELLO                                         3405 MYRICA
                      1822742                                     RINGER,ROOK                        TAMPA,FL     D      R526725739640   8139536788 Y
AM                                    NOGUEDA,CARLOS                                ST.

12/10/2019 11:30:00                   BELLO                                         3405 MYRICA                          R526-725-73-
                      1822742                                     RINGER,ROOK                        TAMPA,FL     D                      8139536788 Y
AM                                    NOGUEDA,CARLOS                                ST.                                  964

1




http://partfrweb1/visitlist/visitorquery.aspx
                                                                                                                                         031
                                                                                                                                          2/21/2020
       Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 32 of 61 PageID 323
ASK Admin Reports                                                                                                                   2/21/2020
                                                                                                                                     3:48 PM
                                                            Pinellas County
                                                         Print Message Report
                                                      From 11/29/2019 To 2/21/2020

Case #: 817475
       Inmate: BELLO NOGUEDA, CARLOS                  ID: 1822742                               Type: Permission
       Recipient: HOUSING DEPUTY                      Created: 12/10/2019 1:53 PM               Category: Property Grievance
       Cellblock:                                                                               Sub-Catgory:
       Case Cellblock: HD-3H4-3H4A-A-006                                                        Status: Closed, Unfounded


From                     To                           Message                                                          Entered


BELLO NOGUEDA, CARLOS HOUSING DEPUTY                   i ned a bra at minimum. im a ts woman,transgender,              12/10/2019 1:54:00 PM
                                                       and ben on hrt over three years. to grow a bust. why
                                                       do i have to show everyman my boobs when i get
                                                       changed. my chest huts due to anxiety or potasium
                                                       levels unbalanced. due not geting hrt since ive ben
                                                       here. its hard to breath at times.



SGT. MOON #54062          BELLO NOGUEDA, CARLOS You have received permission to file a grievance.                      12/11/2019 6:09:00 AM
                                                Inmates have 72 hours to file the grievance once
                                                approval has been granted. The approved category of
                                                the grievance is listed in the “Subject” line above. In
                                                order to file a grievance, click the back button, click on
                                                “New”, select “Grievance” and select the approved
                                                category.


SUPPORT/DDC ADMIN         BELLO NOGUEDA, CARLOS Case closed by System due to inmate being released.                    12/11/2019 9:40:00 PM




                                                                                                                                        Page 1



                                                                                                                       032
       Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 33 of 61 PageID 324
ASK Admin Reports                                                                                                                   2/21/2020
                                                                                                                                     3:48 PM
                                                          Pinellas County
                                                       Print Message Report
                                                    From 11/29/2019 To 2/21/2020

Case #: 809314
       Inmate: BELLO NOGUEDA, CARLOS                ID: 1822742                                 Type: Request
       Recipient: HOUSING DEPUTY                    Created: 12/2/2019 3:53 PM                  Category: 01. General Request
       Cellblock:                                                                               Sub-Catgory: 4. Division Commander Request
       Case Cellblock: CEN-6C1-UN01-L7-001                                                      Status: Closed, Unfounded


From                      To                        Message                                                           Entered


BELLO NOGUEDA, CARLOS HOUSING DEPUTY                 i have not recived hrt. i signed to se arnp nurse on              12/2/2019 3:53:00 PM
                                                     friday. iv been off spironlactone,finersteride, and can
                                                     feel chest pains. hormones unbalalanced. the lack of
                                                     feedback about when ill see the arnp.



SGT. FRANJESEVIC #55432 BELLO NOGUEDA, CARLOS Inmate Nogueda was medically evaluated for his                           12/2/2019 4:48:00 PM
                                              "Chest Pains" on 12/02/2019 at 1645 hours. Per
                                              Nurse Hillary, the inmate was cleared to remain in
                                              current housing.




                                                                                                                                       Page 1


                                                                                                                       033
       Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 34 of 61 PageID 325
Case #: 810406
       Inmate: BELLO NOGUEDA, CARLOS                ID: 1822742                                Type: Request
       Recipient: HOUSING DEPUTY                    Created: 12/3/2019 2:46 PM                 Category: 01. General Request
       Cellblock:                                                                              Sub-Catgory: 1. Housing Deputy Request
       Case Cellblock: CEN-6C1-UN01-L7-001                                                     Status: Closed, Unfounded


From                     To                         Message                                                          Entered


BELLO NOGUEDA, CARLOS HOUSING DEPUTY                requesting pillow. my bed ive obsereved didnt come                12/3/2019 2:47:00 PM
                                                    with a pillow . ive requested one and was told not all
                                                    bds come with them.


DEP. BERJE #54153         BELLO NOGUEDA, CARLOS When one becomes available it can be given to you                     12/3/2019 2:51:00 PM




                                                                                                                                        Page 2


                                                                                                                      034
       Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 35 of 61 PageID 326
Case #: 816598
       Inmate: BELLO NOGUEDA, CARLOS                ID: 1822742                             Type: Request
       Recipient: HOUSING DEPUTY                    Created: 12/9/2019 7:42 PM              Category: 06. Property Request
       Cellblock:                                                                           Sub-Catgory: Property Request
       Case Cellblock: HD-3H4-3H4A-A-006                                                    Status: Closed, Unfounded


From                     To                         Message                                                        Entered


BELLO NOGUEDA, CARLOS HOUSING DEPUTY                need debit card number to order comisary. can i                12/9/2019 7:42:00 PM
                                                    request my make up bag please. i have property like
                                                    my underwear in a bag. i had a coffee bag colored
                                                    pencils.

DEP. MARI #55653          BELLO NOGUEDA, CARLOS You can't receive your debit card number to place                  12/9/2019 8:55:00 PM
                                                commissary orders. No make up ids allowed. If you
                                                have personal under garments that would not be
                                                considered contraband, you can request those items.




                                                                                                                                     Page 3



                                                                                                                    035
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 36 of 61 PageID 327




                                                                      036
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 37 of 61 PageID 328




                                                                      037
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 38 of 61 PageID 329




                                                                      038
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 39 of 61 PageID 330




                                                                      039
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 40 of 61 PageID 331




                                                                      040
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 41 of 61 PageID 332




                                                                      041
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 42 of 61 PageID 333




                                                                      042
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 43 of 61 PageID 334




                                                                      043
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 44 of 61 PageID 335




                                                                      044
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 45 of 61 PageID 336




                                                                      045
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 46 of 61 PageID 337




                                                                      046
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 47 of 61 PageID 338




                                                                      047
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 48 of 61 PageID 339




                                                                      048
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 49 of 61 PageID 340




                                                                      049
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 50 of 61 PageID 341




                                                                      050
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 51 of 61 PageID 342




                                                                      051
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 52 of 61 PageID 343




                                                                      052
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 53 of 61 PageID 344




                                                                      053
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 54 of 61 PageID 345




        EXHIBIT "G"




                                                                      054
Incident Report                                                          Page 1 of 1
 Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 55 of 61 PageID 346



                                       DDC Incident Detail Report
                                                      Report Number: DDCI-205807
                                                      Incident Date: 12/2/2019 1615
                                                          Report Type: General
                                                      Division: CENTRAL DIVISION

Incident Information
Primary Incident Nature:           MEDICAL                          Incident Location:                     6C1
Secondary Incident Nature:         INFORMATION                      Date/Time Occurred:                    12/2/2019 1615
Tertiary Incident Nature:                                           Date/Time Reported:                    12/2/2019 1640
Serious Incident Report:           N CRT: N                         Evidence/Contraband Dispo:             N/A


Subjects Involved
Position                     First Name       MI Last Name         Docket/PRSexIM Housed IM Relocated                Involvement
DEPUTY                                           MOSES             60017                                             REPORTING PERSON
CORPORAL                                         MERRITT           56491    M                                        STAFF MEMBER
LIC'D PRACT NURSE                                HILERY            57925    F                                        NURSE
                             CARLOS           C BELLO              1822742 M CEN-6C1-UN01REMAINS                     INMATE
                                                 NOGUEDA

Narrative
While viewing my ASK requests in 6C1, Inmate Bello Nogueda complained of having chest pains via the Kiosk. He showed no medical
distress while eating his meal tray so a “Code 99” wasn’t initiated. I notified 6th Floor Control via telephone who advised me to send him
out to see Nurse Hilery. He was pat searched prior to exiting 6C1. Nurse Hilery medically evaluated and cleared him to remain in his
current housing location. Corporal Merritt was made aware of the situation.

Supplements
Date/Time           User                                  Supplement
12/2/2019 5:06:05   CORPORAL MERRITT (56491)              I agree with the authored report generated by Deputy Moses and the actions
PM                                                        taken. Sergeant Franjesevic responded.
12/2/2019 5:07:27   SERGEANT FRANJESEVIC                  I was notified and responded. I agree with the actions taken by staff as outlined in
PM                  (55432)                               this report. Inmate Nogueda was medically evaluated for his alleged, "chest
                                                          pains" by Nurse Hilery and cleared to remain in his current housing assignment.
                                                          Kiosk Case Message is attached to this report. Acting Shift Commander,
                                                          Sergeant Vieno was notified. SGT. JF55432

Notifications
                            Sergeant                        1615                                   Sergeant Vieno                  1615
Shift Supervisor:                                 Time:                Shift Commander:                                 Time:
                            Franjesevic
                            Captain Napier                             Department                  Colonel Danzig
Division Commander:                               Time:                                                                 Time:
                                                                       Commander:
Medical:                    Nurse Hilery          Time:     1630       Classification:             N/A                  Time:      N/A
911:                                              Time:     N/A        Fire Rescue:                                     Time:      N/A
DIU:                        N/A                   Time:     N/A        Adm Invest Div:             N/A                  Time:      N/A
Other:                      N/A                   Time:     N/A

Other
Disciplinary Report.:   N
Photo(s)                N
Use Of Force:           N
Acc Injury              N
Other                   N

Actions
Date/Time                    User                                      Action
12/2/2019 5:08:56 PM         SERGEANT FRANJESEVIC 55432                Level 1 Approved
12/2/2019 5:19:37 PM         SERGEANT FRANJESEVIC (55432)              Submitted
                             55432
12/2/2019 5:19:41 PM         SERGEANT VIENO 56189                      Level 2 Approved

Attachments
File Name                         Comment                                  User                            Date
Nogueda #1822742 (Case            Kiosk Message                            SERGEANT JASON P FRANJESEVIC 12/2/2019 5:08:35 PM
#809314).pdf                                                               (55432)
RPT 205807.tif                                                             ADMINISTRATIVE ASSISTANT MARK J 12/3/2019 8:09:04 AM
                                                                           MURPHY (59443)


 Print




https://mypcso.pcsonet.com/hr/DCB/IncidentDetails.aspx?inc=205807
                                                                                                                            055
                                                                                                                             2/21/2020
                 Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 56 of 61 PageID 347
          ASK Admin Reports                                                                                                                  1212/2019
                                                                                                                                              4:48 PM
                                                                    Pinellas County
                                                                 Print Message Report
                                                               From 1/1/1900 To 1212/2019

          Case #: 809314
                  Inmate: BELLO NOGUEDA, CARLOS               10: 1822742                                Type: Request
                  Recipient: HOUSING DEPUTY                   Created: 12/2/20193:53 PM                  Category: 01. General Request
                 Cellblock: CEN-6C1-UN01-L7-001                                                          SUb-Catgory: 4. Division Commander Request
                 Case Cellblock: CEN-6C1-UN01-L7-001                                                     Status: Closed, Unfounded


          From                      To                        Message                                                          Entered


          BELLO NOGUEDA, CARLOS HOUSING DEPUTY                i have not recived hrt. i signed to se amp nurse on              12/2/2019 3:53:00 PM
                                                              friday. iv been off spironlactone,finersteride, and can
                                                              feel chest pains. hormones unbalalanced. the lack of
                                                              feedback about when ill see the arnp.


          SGT. FRANJESEVIC#55432 BELLO NOGUEDA, CARLOS Inmate Nogueda was medically evaluated for his                          12/2/20194:48:00   PM
                                                       "Chest Pains" on 12/02/2019 at 1645 hours. Per
                                                       Nurse Hillary, the inmate was cleared to remain in
                                                       current housing.




                                                                                                                                                  Page 1




I',   •                            ",   .                                                                                         056
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 57 of 61 PageID 348




                                                                      057
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 58 of 61 PageID 349




      EXHIBIT "H"




                                                                      058
Incident Report                                                          Page 1 of 1
 Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 59 of 61 PageID 350



                                       DDC Incident Detail Report
                                                       Report Number: DDCI-206012
                                                       Incident Date: 12/6/2019 1030
                                                           Report Type: General
                                                       Division: CENTRAL DIVISION

Incident Information
Primary Incident Nature:            CLOSE OBSERVATION                Incident Location:                      6th Floor Nurse's Station
                                    STATUS
Secondary Incident Nature:          INMATE RELOCATION                Date/Time Occurred:                     12/6/2019 1030
Tertiary Incident Nature:                                            Date/Time Reported:                     12/6/2019 11:50
Serious Incident Report:            N CRT: N                         Evidence/Contraband Dispo:              n/a


Subjects Involved
Position                       First Name      MI Last Name         Docket/PRSexIM Housed             IM Relocated     Involvement
CORPORAL                                          MERRITT           56491                                              REPORTING PERSON
CLASSIFICATION                                    WIDUA             59431    F                                         CLASS SPECIALIST
SPECIALIST
DEPUTY                                             COX JR           54381       M                                      STAFF MEMBER
DEPUTY                                             BERJE            54153       M                                      STAFF MEMBER
LIC'D MENTAL HEALTH                                DIXON            59068       F                                      OTHER
COUNSELOR
                               CARLOS          C   BELLO            1822742     M 6C1                 HD-2H2-2H2B INMATE
                                                   NOGUEDA

Narrative
Inmate Bello-Nogueda was seen by LMHC Dixon in her office on the 6th floor. Per LMHC Dixon, Bello-Nogueda was placed on Close
Observation status. Utilizing the Attorney Visitation room for privacy, his personal undergarments were confiscated by me. He was then
seated adjacent to the Officer’s Station in the 6th floor hallway and kept under constant observation. Once his relocation was scheduled
in JIMS, I escorted him to Pre-Housing to await transport to the Healthcare Building. All of his personal property was inventoried and sent
to the Property Room. Classification Specialist Widau authorized the relocation in JIMS. Sergeant Franjesevic was notified.

Supplements
Date/Time          User                                    Supplement
12/6/2019 12:49:21 SERGEANT FRANJESEVIC                    I was notified and agree with the actions taken by staff as outlined in this report.
PM                 (55432)                                 Acting Shift Commander, Sergeant Vieno was notified. SGT. JF55432

Notifications
                              Sergeant                       1030                                    Sergeant Vieno                   1030
Shift Supervisor:                                  Time:                Shift Commander:                                  Time:
                              Franjesevic
                              Captain Napier                            Department                   Colonel Danzig
Division Commander:                                Time:                                                                  Time:
                                                                        Commander:
Medical:                      LMHC Dixon           Time:     1030       Classification:              Widua                Time:       1030
911:                                               Time:     n/a        Fire Rescue:                                      Time:       n/a
DIU:                          n/a                  Time:     n/a        Adm Invest Div:              n/a                  Time:       n/a
Other:                        n/a                  Time:     n/a

Other
Disciplinary Report.:     N
Photo(s)                  N
Use Of Force:             N
Acc Injury                N
Other                     N

Actions
Date/Time                      User                                     Action
12/6/2019 1:58:05 PM           CORPORAL MERRITT 56491                   Submitted
12/6/2019 1:59:18 PM           SERGEANT FRANJESEVIC 55432               Level 1 Approved
12/6/2019 2:51:09 PM           SERGEANT VIENO 56189                     Level 2 Approved

Attachments
File Name                 Comment                                            User                            Date
BelloNogueda #1822742.pdf Property Inventory                                 SERGEANT JASON P FRANJESEVIC 12/6/2019 1:27:37 PM
                                                                             (55432)
Bellonogueda Carlos.tif                                                      ADMINISTRATIVE ASSISTANT MARK J 12/9/2019 10:54:48
                                                                             MURPHY (59443)                  AM


 Print




https://mypcso.pcsonet.com/hr/DCB/IncidentDetails.aspx?inc=206012
                                                                                                                               059
                                                                                                                                2/21/2020
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 60 of 61 PageID 351

                               PINELLAS COUNTY SHERIFF'S OFFICE
                           DEPARTMENT OF DETENTION AND CORRECTIONS
                          INMATE'S PERSONAL PROPERTY INVENTORY FORM

    Name:       Df.   LU:!    tJ ~ b \A'L1>A!           C#        L-D ~     Docket #:          Igz      L 1- '-/ L
    Location:            2 H- z_              Date~    /2 - 10-      {5     Report #:          '2 c> " oiL..
    NO.        HYGIENE ITEMS                  NO.           CLOTHING             NO.               FOOD ITEMS
             Toothbrush                               Shirts                                  Chips
             Toothpaste                        V      Underwear                               Cookies
             Hair Conditioner                         Socks                                   Soups
             Deodorant                                Thermal Top                             Candy Bars
             Brush                                    Thermal Bottom                      /   Candy Bags
             Shampoo                                  Shorts                         II       Coffee
             Comb                                     Bra                                     Pastries
             Soap                                     Other:                                  Condiments
             Soap Dish                                                            /"          Other:
             Gel
             Pads/Tampons
             Hair Tie
             Powder
             Cotton Swabs
             Chap Stick                                  PAPERSIBOOKS
             Lotion                                   Cards
             Other:                                   Letters
                                                      Envelopes
                                                      Legal Papers
                  MISe. ITEMS                         Books
             Radio                                    Bible
             Earbuds                                  Discharge Paperwork
             Batteries                                Bus Pass
             Cups                                     Misc. Paperwork                                MEDICAL
             Bowls                                    Certificate                             Cough Drops
             Lids                                     Postcards                               Aspirin
             Spoon                                    Magazines                               Eye Drops
            .Rosary                                   Pictures                                Vitamins
     ,/      Other: £)CtJC/LC' "-                     Other:                                  Glasses
                    ( I Co Go i:r;O '\                                                        Brace
                                   __.,
                    "-                                                                        CPAP Machine
                                                                                              Other:
                                          /                       - ..

   Inventoried ~             C·   q                          Payroll #    (ot 1 /               Date: /2-- b ~ I     4
   Verified By:
   Property Clerk:
                      <::»
                                      _¥.
                          en. ~ c.)(_ ~\
                                                        _
                                                             Payroll #
                                                  Payroll # -----
                                                                          11s-C[:!
                                                                               Date: -----
                                                                                                Date:   Il-0-' 1
   Return county property to issuing department (Property, Laundry, Library, etc.)

  Revised 7/24119




                                                                                                           060
Case 8:20-cv-02005-TPB-AEP Document 33-1 Filed 09/27/20 Page 61 of 61 PageID 352




                                                                      061
